Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on January 4th, 2021, claims 31, 33 36, 43, 44, 48, 52 and 56 have been amended, claims 1-30, 32, 34, 35, 37-42 and 49-51 have been cancelled and no new claims 52-56 has been added.  Therefore, claims 31, 33, 36, 43-48, 52-56 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, 36 and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al. (US 9754431 B2) in view of Grant (U.S. Pub. 2016/0379455) 
In regards to claim 31, Sigal teaches a vehicle key base station is configured to comprise at least one controller in communication with a key fob and a nomadic device (in this instance, interpreted as a second fob) using one or more transceivers. The at least one controller may be configured to receive a security code request from the nomadic device. The at least one controller may be further configured to verify the nomadic device is approved (authorization signal protocol) to communicate with vehicle key fob based on a pre-registration configuration. If the nomadic device is approved (upon authorization), the at least one controller may be further configured to transmit the request to the key fob and receive the vehicle security code from the key fob. If the nomadic device is approved, the at least one controller may be further configured to transmit a request to the key fob (first of two fob devices) for a vehicle security code and receive the vehicle security code from the key fob. The at least one controller may be further configured to transmit the vehicle security code to the nomadic device (second fob).  Sigal further elaborates, the key fob base station 202 may determine if the key fob 202 is present and available for communication with the nomadic device 53. The key fob base station 212 may be pre-configured to approve one or more nomadic devices 53 to communicate with the key fob 202. If the nomadic device 53 is approved to communicate with the key fob base station 212, the key fob 202 may transmit the key serial number, the manufacturing code, and corresponding encrypted data to the device 53. The nomadic device may transmit the key serial number, the manufacturing code, and corresponding encrypted data to the VCS 1 via a wireless connection (Abstract; Column 1, lines 55-67; Column 9, lines 65-Column 10, line 12).
Furthermore, Sigal teaches PATS controller (a computer system) remote from the product display assembly, the PATS controller stores an authentication list for of one or more authorized security fobs and, based on receipt of a fob identifier that is associated one of the two or more security fobs, compares the fob identifier to fob identifiers of the authentication list to determine determines whether the security fob is an authorized security fob, and in response to a determination that the security fob is an authorized security fob, transmits an authorization signal that authorizes the security fob to transmit the security code (Column 9, lines 1-18; Table 9),
Sigal fails to teach the product display assembly with the display component with a reconfigurable puck.  Grant on the other hand teaches an interface of a product display assembly reading an identifier from a security fob (Figures 1 and 2 element 29; paragraph [0024]; A port 36 which communicates with a key 39, i.e. a security fob, and receives a unique identifying code), the product display assembly comprising (1) a puck assembly adapted to receive a product for presentation to a customer (Figure 1 element 12 and 14; Paragraph [0016]-[0017]; The sensor 12 and merchandise 14), and (2) a base assembly adapted to support the puck assembly (Figure 1 element 18; Figures 5 and 6 element 12 and 
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Grant’s teaching with Sigal’s teaching in order to effectively ensure secure communication between a security hub and authorized RF devices in order to avoid any tampering of theft scenarios. 
In regards to claim 33, Sigal modified via Grant teaches the security circuitry being resident in the puck (Paragraph 17).
	Regarding claim 36, Sigal modified via Grant teaches a computer system remote from the product display assembly (Grant: Figure 1 element 10; paragraph [0017]).  Furthermore, Sigal teaches the computer system comprising a wireless transceiver (Column 9, lines 28-35), wherein the stored authorization list comprises a cache of one or more authorized fob identifiers for one or more authorized security fobs, wherein the logic in the computer system compares the fob identifier to the stored authorization list cache in memory to determine whether a match exists (Column 9, lines 1-20).
In regards to claim 52, Sigal modified teaches the security fob comprises a processor, memory that stores the security code; a wireless I/O and software programs stored in the memory that when executed by the processor perform an operation comprising transmitting the security code via the wireless I/O to the product assembly when the authorization signal corresponding to the security fob is detected (Column 3, lines 7- 40).  Sigal also teaches the transmitting of an identifier (Column 8, lines 45-65).
In regards to claim 53, Sigal modified teaches an authorization code such as the processor performs operation comprising comparing the authorization code of the authorization signal with an authorization code stored in the memory (Column 2, lines 1-17).  When the authorization code of the signal matches the authorization code stored in the memory, transmitting the security code via the wireless I/O (Column 9, lines 65-Column 10, line 12).
In regards to claim 54, Sigal teaches the fob identifiers are different for each of the two or more security fobs and the security code is shared by the two or more security fobs (Column 10, Table 1).
In regards to claim 55, Sigal teaches the computer system transmits the authorization signal to the security fob (Abstract).

Claim 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al. (US 9754431 B2) and Grant (U.S. Pub. 2016/0379455) as applied to claim 31 above, and further in view of Beenau et al. (US 20070296551 A1).
In regards to claim 43, Sigal modified fails to teach the security fob(s) being passive security fob(s). Beenau on the other hand teaches the security fob(s) being passive security fob(s) (Paragraphs 4, 20), wherein, Beenau further teaches the product assembly reader energizes the passive security fob in order to cause the passive security fob to emit fob identifiers (Paragraphs 20, 79-81). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Beenau’s teaching with Sigal modified’s teaching in order to introduce a method to promote conservation of power consumption of within the fob device(s).
In regards to claim 44, Sigal modified via Beenau teaches the passive security fob includes an RFID chip, and wherein the interface comprises an RFID reader that emits a field for energizing the RFID chip when the passive security fob is proximate to the RFID reader (Paragraphs 58, 59).
In regards to claim 45, Sigal modified via Beenau modified teaches the passive security fob comprising a card that includes an RFID chip (Paragraphs 59, 66).
In regards to claim 46, Sigal modified via Beenau modified teaches the RFID reader is resident in the puck assembly (Paragraphs 22, 53).
In regards to claim 47, Sigal modified via Beenau modified teaches the RFID reader being resident in base assembly (Paragraphs 22, 53).
In regards to claim 48, Sigal modified via Grant teaches wherein the security circuitry when in the armed state will trigger an alarm in response to a removal of the product from the puck assembly, and wherein the product display assembly disarms the security circuitry in response disarms the security circuitry in response to the communicated authorization signal (Paragraphs 24, 30).


Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al. (US 9754431 B2) and Grant (U.S. Pub. 2016/0379455) as applied above in claim 31, in further view of Shaw et al. (US 6563417 B1)
In regards to claim 56, Sigal modified fails to teach the computer system transmitting the authorization signal to the product display assembly and the produce display assembly transmits the authorization signal to the security fob.  Shaw on the other hand teaches a host or central computer system, via modem communication to computers at the dealer's locations, relay commands that trigger the dealer's interrogator transceivers to interrogate the transponder equipped products in the dealer's inventory (Column 1, lines 63-67).  Using Shaw’s concept one of ordinary skill in the art may be able to control and efficiently regulate and control the reader device’s interrogation activity and data transfer accordingly within RFID technological applications.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shaw’s teaching with Sigal modified’s teaching in order to have an effective control and regulatory protocol as to how the reader/interrogator transmits data and initiates interrogation protocols with transponders/tags.


Response to Arguments
Examiner acknowledges applicants invention and has addressed under new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685